Order and judgment (one paper), Supreme Court, New York County (Lewis Friedman, J.), entered April 7, 1995, which granted defendants’ motion for summary judg*131ment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs have failed to raise a triable issue of fact with respect to their claims that they were not union members, that their employment contract was not negotiated through the collective bargaining process, or that they had separately retained defendant law firm to represent them. Therefore, plaintiffs’ legal malpractice claims are preempted by Federal labor law, since they arise out of defendants’ representation of the union, as its agent, during the course of collective bargaining (see, Peterson v Kennedy, 771 F2d 1244, 1259 [9th Cir], cert denied 475 US 1122; Montplaisir v Leighton, 875 F2d 1, 6 [1st Cir]). Concur — Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.